Citation Nr: 0813870	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1959 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied the veteran's claim of 
service connection for chronic obstructive pulmonary disease 
(COPD).  The veteran disagreed with this decision in October 
2003.  He perfected a timely appeal in December 2004 and 
requested a Travel Board hearing which was held in September 
2005.

In November 2006, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed COPD is not related to 
active service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease (COPD) was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2003 and in February 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his COPD during service, and 
noted other types of evidence the veteran could submit in 
support of his claim.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In response, the veteran notified VA in August 2006 
that he had no further information or evidence to submit in 
support of his claim.

Additional notice of the five elements of a service-
connection claim was provided in February 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2003 letter was issued to the veteran and his service 
representative prior to the September 2003 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Since the veteran's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  The veteran also has been 
afforded a VA examination to address the contended causal 
relationship between his currently diagnosed COPD and active 
service.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he incurred chronic obstructive 
pulmonary disease (COPD) during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in July 1959, 
the veteran's medical history included shortness of breath.  
Clinical evaluation of the lungs and chest was completely 
normal.  The veteran's clinical evaluation was unchanged on 
periodic physical examination in July 1962, December 1971, 
January 1975, and December 1976.  The veteran was not treated 
for COPD during active service.  He denied any medical 
history of shortness of breath at his separation physical 
examination in November 1980.  Clinical evaluation was 
completely normal.

The veteran's post-service VA medical records show that, on 
outpatient treatment in March 1999, the veteran complained of 
COPD.  His long history of tobacco smoking was noted.  The 
assessment was probable COPD.  On outpatient treatment in 
February 2003, the veteran complained of problems breathing 
at night.  His medical history included COPD.  Physical 
examination showed a breathing problem due to COPD.  The 
assessment included COPD.  On outpatient treatment in 
December 2004, the veteran reported that he smoked a pack of 
cigarettes a day.  Physical examination showed no chest pain 
and clear lungs.  The assessment included COPD.

A review of the veteran's post-service treatment records from 
Brooke Army Medical Center ("BAMC") shows that spirometry 
in March 1999 revealed a mild obstructive ventilatory defect.  
The veteran was hospitalized at BAMC in April 1999 for 
diverticulitis.  The diagnoses included COPD.  The veteran 
was hospitalized again at BAMC in June 1999 for a partial 
small bowel obstruction.  The diagnoses included COPD.  The 
veteran was hospitalized briefly at BAMC in August 2000 for a 
left radical nephrectomy. The diagnoses included mild COPD.  
On outpatient treatment at BAMC in January 2001, the veteran 
complained of shortness of breath.  Objective examination 
showed lungs that were hyper-resonant to percussion.  The 
assessment included COPD secondary to smoking.  The veteran 
was hospitalized at BAMC for a left gastrointestinal bleed in 
March 2003.  The diagnoses include COPD.

On VA examination in March 2007, the veteran complained of 
dyspnea on exertion, an inability to walk more than 2 or 
3 blocks without stopping to catch his breath, a chronic 
cough with productive white sputum, and occasional nasal 
congestion with white to clear mucous from his nose.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran denied any 
hospitalizations for lung problems or COPD exacerbations.  
Physical examination showed clear lungs bilaterally with 
diminished breath sounds but no crackles or wheezing.  An 
August 2006 chest x-ray showed hyperinflation of the lungs, 
apical emphysematous changes, and perihilar interstitial 
disease "that are presumed to be due to advanced COPD."  
The VA examiner opined that the etiology of the veteran's 
COPD was likely due to or a result of his history of tobacco 
smoking.  The veteran had been smoking for almost 50 years, 
beginning with 11/2 to 2 packs per day and about 1/2 a pack a day 
currently.  The diagnosis was COPD "which seems to be mainly 
obstructive and by x-rays is confirmed to be emphysema."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for COPD.  
The veteran was not treated for any lung problems during 
active service and repeated physical examinations during 
active service were normal.  It appears that he was first 
treated for COPD in March 1999, or approximately 18 years 
after his service separation in April 1981, when he 
complained of breathing problems and the assessment included 
probable COPD.  The veteran was first diagnosed with COPD 
while hospitalized for unrelated medical issues at Brooke 
Army Medical Center in April 1999.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows continuing outpatient 
treatment for COPD.  These records also document a long 
history of tobacco smoking, as the VA examiner noted in March 
1999.  Following outpatient treatment at Brooke Army Medical 
Center in January 2001, the examiner determined that the 
veteran's COPD was secondary to his history of smoking.  
Similarly, after reviewing the veteran's entire claims file, 
including his service medical records and post-service 
treatment records, the VA examiner concluded in March 2007 
that the veteran's COPD was likely due to or a result of his 
50-year history of smoking up to 2 packs of cigarettes per 
day.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


